407 F.3d 1267
James R. SMITH, Plaintiff-Appellant,v.SALISH KOOTENAI COLLEGE; Court of Appeals of the Confederated Salish and Kootenai Tribes of the Flathead Reservation, Defendants-Appellees.
No. 03-35306.
United States Court of Appeals, Ninth Circuit.
May 13, 2005.

Rex Palmer, Missoula, MT, for Plaintiff-Appellant.
Robert J. Phillips, Fred Simpson, Phillips & Bohyer, P.C., Missoula, MT, Ranald McDonald, John Harrison, Confederated Salish & Kootenai Tribes Legal Department, Pablo, MT, for Defendants-Appellees.
Before SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.